Citation Nr: 1644503	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office. 

In July 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

Since the agency of original jurisdiction (AOJ) last considered the appeal, the Veteran submitted additional evidence.  As the Veteran did not request in writing that the AOJ initially review the evidence, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran had hearing within normal limits for VA purposes on entrance into service and had a hearing loss disability in the right ear at separation from service, which has continued since service.

2.  A left ear hearing loss disability was noted on entrance to service, and the most probative evidence is against a finding that the left ear hearing loss increased in severity during service.

3.  The evidence demonstrates that the Veteran's tinnitus is related to his hearing loss.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing loss have been met.   38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for establishing service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 5107 (West 2014); 38 C.F.R.   §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).

3.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter in August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's service treatment records, post service treatment records, and a VA examination report are of record, as is a transcript of the Veteran's Board hearing.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Hearing Loss 

The Board notes that, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.
The Veteran contends that during his military service he encountered severe noise exposure without ever being issued hearing protection, resulting in his hearing loss and tinnitus.  As an initial matter, the Board notes the record reflects that the Veteran has a current bilateral hearing loss disability.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.   The question becomes whether the condition is related to service.  

The Veteran underwent a VA examination in connection with his claim in May 2013.  With respect to both ears, the examiner opined that the service treatment records indicated that the Veteran's hearing loss pre-existed service.
The Veteran's service treatment records include an enlistment audiogram dated from December 1963.  When converted to ISO-ANSI standards, the audiogram showed pure tone thresholds of 10, 20, 5, 10 and 35 decibels in the right ear at 500, 1000, 2000, 3000 and 4000 Hertz (specified frequencies).  As these findings do not reflect a hearing loss disability in the right ear pursuant to 38 C.F.R. § 3.385, the Board is required, pursuant to McKinney v. McDonald, 28 Vet. App. 15, 25 (2016), to find the Veteran sound at entrance in the right ear as his right ear hearing loss was not disabling.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).
Upon separation, however, the Veteran's December 1967 audiogram showed      pure tone thresholds of -5, 10, -10, 0, and 40 decibels at the specified frequencies.  Thus, the Veteran had right ear hearing loss to a disabling degree upon separation pursuant to 38 C.F.R. § 3.385.  Under 38 C.F.R. § 3.303(b), when a chronic disease is shown in service, as was the case here, for purposes of service connection subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  In this instance, the medical evidence of record shows that the Veteran has a current right ear hearing loss and the Veteran has testified that his hearing loss has continued since service.  
In this matter, the Board finds the Veteran has credibly testified as to the onset and continuation of hearing loss of the right ear, and the evidence demonstrates ongoing hearing loss.  After resolving all doubt in the Veteran's favor, the Board finds that service connection for hearing loss of the right ear is granted.  38 C.F.R. § 3.102, 3.303(b).

Conversely, the Veteran's left ear hearing loss was manifested to a disabling level  and was noted on service entry.  The Veteran's December 1963 enlistment audiogram, when converted to ISO-ANSI standards, showed pure tone thresholds of 10, 15, 55, 60 and 40 decibels in the left ear at the specified frequencies.  As a result, because   the left ear hearing loss was disabling under 38 C.F.R. § 3.385, the hearing loss was "noted" upon entry, and the Veteran is not presumed sound as to his left ear.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); McKinney, 28 Vet. App. at 25; 38 C.F.R. § 3.385.  

When a pre-existing disorder is "noted" on entering service, in accordance with 38 U.S.C.A. § 1153, a veteran has the burden of showing that the disorder increased in severity during service.  If the veteran meets that burden and shows that an increase in severity occurred, then burden then shifts to VA to show whether such increase is clearly and unmistakably due to the natural progression of the pre-existing disability rather than due to service.  Wagner, 370 F.3d at 1096; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); C.F.R. § 3.306(a).

Although the Veteran had left ear hearing loss noted on his December 1963 entrance examination, upon his December 1967 separation audiogram, the hearing loss was actually the same or better in the left ear.  Specifically, the Veteran's December 1967 separation audiogram showed pure tone thresholds of -5, -5, 45, 40 and 40 decibels in the left ear at the specified frequencies.  Further, the May 2013 VA examiner opined that no significant auditory threshold shifts occurred during military service and that the Veteran's pre-existing hearing loss in his left ear was not aggravated beyond normal progression during military service.  That opinion was provided following examination of the Veteran and review of the claims file, and included an adequate rationale consistent with the evidence of record.  Such opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no medical opinion to the contrary.  Accordingly, the presumption of aggravation does not apply and service connection must be denied.  

The Board acknowledges that the Veteran submitted a private audiogram dated      in August 2016.  However, the clinician only provided an opinion concerning the relationship between the Veteran's tinnitus and service, concluding that tinnitus  was at least partially related to military noise damaging the inner ear.  Further rationale for the opinion was not provided.  The clinician did not provide an opinion concerning the relationship between the Veteran's hearing loss and service, nor did he address the pre-existing nature of the Veteran's hearing loss.  Thus, the opinion is not afforded probative weight concerning the hearing loss claim.

To the extent the Veteran believes that his current left ear hearing loss worsened in service, as a lay person the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology and progression of hearing loss are matters not capable of lay observation, and require medical testing and expertise to determine.  Accordingly, his opinion as to the progress of his left ear hearing loss is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertion.  

In sum, the Veteran's left ear hearing loss existed prior to service and the most probative evidence indicates the condition was not aggravated by service.  Accordingly, the claim for service connection for left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection for hearing loss of the left ear must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

B. Tinnitus

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Pursuant to this decision, the Veteran has service-connected hearing loss of the right ear.  In the May 2013 VA opinion the examiner noted that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss.  Further, the Veteran submitted a private treatment report dated in August 2016 in which the private clinician opined that the tinnitus is at least partially caused by military noise exposure that damaged the inner ear.  However, the extent of the relationship was not discussed, nor was further rationale provided.

As the most probative medical evidence of record shows that the Veteran's tinnitus is related to his hearing loss, and he is now service connected for right ear hearing loss, service connection is warranted. 





ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


